Chancellor Desaussure.
The appeal in this case is? qrought up on two grounds; first, because the gifts made by Iley to his children ought not to be considered fraudulent and void as to the subsequent creditors;' second, if the gift should be. considered fraudulent and void as to subsequent creditors ge-, nerally, the defendant himself, under the circumstances is not entitled to protection as to his own account of $340 it being of an improper nature. On the first ground, we are of opinion that the voluntary gift of the whole of his estate by Iley to his children, when he was indebted to the amount of the value of his property, cannot be sustained, even against subsequent bona fide creditors, See 3 John C. C. 481, a most clear and important case on this subject. On the second, we think there is reason to doubt the fairness and correctness of NisewangePs account.. It is therefore ordered and adjudged that the decree of the circuit court be affirmed, so far as regards the voluntary deeds in question. But that it be referred to the commissioner to examine and report particularly as to the nature and extent of the account ofNisewanger against the complainant Iley.
Chancellors Gaillard, Waties, Thompson and James, coiv-■Hirrcd.